04/20/2022
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON
                          Assigned on Briefs February 1, 2022

                 ANTONIO BONDS v. STATE OF TENNESSEE

                  Appeal from the Criminal Court for Shelby County
                  No. 98-08055      John Wheeler Campbell, Judge
                       ___________________________________

                            No. W2021-00589-CCA-R3-PC
                        ___________________________________


The Petitioner, Antonio Bonds, was convicted by a jury of first degree premeditated
murder, and he received a sentence of life imprisonment. The Petitioner filed this fourth
petition for post-conviction relief over twenty years after his conviction, and the post-
conviction court summarily dismissed his petition on the ground that the statute of
limitations barred its consideration of his claims. The Petitioner appeals. After review,
we affirm the post-conviction court’s judgment pursuant to Rule 20 of the Rules of the
Court of Criminal Appeals.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed
        Pursuant to Rule 20 of the Rules of the Court of Criminal Appeals

JOHN EVERETT WILLIAMS, P.J., delivered the opinion of the court, in which JAMES
CURWOOD WITT, JR., and JILL BARTEE AYERS, JJ., joined.

Antonio Bonds, Tiptonville, Tennessee, pro se.

Herbert H. Slatery III, Attorney General and Reporter; Ronald L. Coleman, Assistant
Attorney General; and Amy P. Weirich, District Attorney General, for the appellee, State
of Tennessee.


                              MEMORANDUM OPINION

       Following a jury trial in 1999, the Petitioner was convicted of the first degree
premeditated murder of the victim, Mr. David Stewart, and he received a sentence of life
imprisonment. State v. Antonio Bonds, No. W2000-01242-CCA-R3-CD, 2001 WL
912829, at *1 (Tenn. Crim. App. Aug. 13, 2001). His conviction was affirmed on appeal.
Id. In January 2003, the Petitioner filed a petition for post-conviction relief, claiming that
he received ineffective assistance of counsel. Antonio Bonds v. State, No. W2003-00260-
CCA-R3-PC, 2003 WL 22718186, at *1 (Tenn. Crim. App. Nov. 14, 2003). The post-
conviction court summarily dismissed his petition because it determined that he failed to
comply with the one-year statute of limitations, and the court’s decision was affirmed on
appeal. Id. at *3.

        In December 2005, the Petitioner filed a petition for writ of error coram nobis,
claiming that he identified newly discovered evidence of his jail visitation records, a
witness’s arrest history, and the transcript of his preliminary hearing, which he
maintained established that one witness for the State presented inconsistent and false
testimony at trial and that a second witness for the State presented inconsistent testimony
at trial. Antonio Bonds v. State, No. W2006-00343-CCA-R3-CO, 2006 WL 3516225 at
*1 (Tenn. Crim. App. Dec. 6, 2006), abrogated in part by Nunley v. State, 552 S.W.3d
800 (Tenn. 2018) (holding that a coram nobis proceeding is not the appropriate procedure
for addressing Brady violations). The trial court dismissed his petition summarily on the
basis that it was barred by the statute of limitations. Id. On appeal, we affirmed the trial
court’s decision because we concluded that the evidence was not “newly discovered”
within the meaning of the statutes governing error coram nobis relief and because the
Petitioner failed to exercise due diligence “in procuring the information at trial or through
the remedy of a post-conviction proceeding.” Id. at *4. The Petitioner also asserted that
the State’s failure to disclose the above evidence violated the rule of law established in
Brady v. Maryland, 373 U.S. 83, 83 (1963). Antonio Bonds, 2006 WL 3516225, at *4.
However, we concluded that the Petitioner was not entitled to relief on his Brady claim
because the claim could have been previously litigated in a timely filed post-conviction
petition. Id. Finally, we concluded that the Petitioner failed to establish any grounds on
which the statute of limitations should be tolled. Id.

        In May 2007, the Petitioner filed a “petition for delayed appeal,” which the post-
conviction court treated as a motion to reopen post-conviction relief. Antonio Bonds v.
State, No. W2009-00681-CCA-R3-PC (Tenn. Crim. App. July 24, 2009). The post-
conviction court denied the motion, as well as a second motion filed by the Petitioner
after the initial order was entered. Id. On appeal, we dismissed the Petitioner’s appeal
because he failed to comply with the statutory requirements for appealing the post-
conviction court’s decision. Id.

       The Petitioner filed another petition for post-conviction relief in March 2010,
claiming that he was entitled to tolling of the statute of limitations because the Tennessee
Department of Correction failed to mail his 2003 petition in a timely manner. Antonio
Bonds v. State, No. W2010-01515-CCA-R3-PC, 2011 WL 914981, at *2 (Tenn. Crim.
App. Mar. 16, 2011). On appeal, the Petitioner claimed among other arguments that he
did not receive the arrest record of a witness for the State until September of 2004, and
                                            -2-
that the record showed that the witness was arrested fourteen days before testifying
against him and that the charges were dismissed after she testified. Id. at *3. The post-
conviction court denied the petition summarily for failing to comply with the statute of
limitations, and a panel of this court affirmed the post-conviction court’s decision. Id. at
*5.

        In November 2015, the Petitioner filed a “Petition for a Delayed Appeal,” which
the post-conviction court treated as a petition for post-conviction relief. Antonio Bonds v.
State, No. W2015-02393-CCA-R3-PC, 2016 WL 4737162, at *1 (Tenn. Crim. App. Sept.
9, 2016). The Petitioner claimed that prison officials failed to timely provide him a
notary public and failed to timely return his petition to him, resulting in the untimely
filing of his 2003 post-conviction petition. Id. at *3. The post-conviction court entered
an order summarily dismissing his petition for failure to comply with the statute of
limitations, and this court affirmed its decision. Id. at *3, 4.

        On April 16, 2021, the Petitioner filed the present fourth petition for post-
conviction relief, claiming that the State failed to disclose evidence in violation of Brady,
that the State failed to correct false evidence and perjured testimony, and that he received
ineffective assistance of trial counsel. He requested statutory tolling of the statute of
limitations based on the decision in Nunley v. State, 552 S.W.3d 800 (Tenn. 2018), which
he claimed established a constitutional right that should be applied retroactively to his
case. He also requested due process tolling of the statute of limitations based on the
State’s failure to disclose material evidence and requiring him to pay a $427.50 fee to
obtain it following trial. He claimed that his trial counsel requested the discovery on his
behalf before trial and did not receive certain documents from the State. He did not
allege when he requested the discovery file post-trial; however, he attached to his petition
letters written to him by the district attorney’s office in March 2018 regarding the amount
it would charge for copying the discovery file. He claimed that he received the file on
April 29, 2020, via mail after paying the amount requested. The Petitioner attached
exhibits to his petition in support of his claims, including a letter written by “Demetrius
Hollins,” an inmate whose girlfriend was one of the State’s witnesses, police reports,
witness statements, and the assistant district attorney general’s notes, which the Petitioner
claimed were not disclosed to him prior to trial. The Petitioner alleged that the witness
statements and other discovery would have served to impeach the testimony of the two
witnesses who had connected him to the crime. While this appeal was pending, the
Petitioner filed a supplemental record containing a documented request to pay a total of
$302.50 to the district attorney’s office to “purchase AG File AR4638” on March 12,
2020, from his personal institutional funds account.

      The post-conviction court entered an order on April 29, 2021, summarily
dismissing the petition. The post-conviction court found that the Petitioner filed his
                                            -3-
petition beyond the one-year statute of limitations, that the Nunley decision did       not
establish a new constitutional right to be applied retroactively, and that he filed     the
petition more than one year after Nunley was decided. The court also found that         the
Petitioner could have obtained the discovery cited in his petition if he had filed      his
original petition in a timely manner. The court concluded that the Petitioner did       not
provide any basis for tolling the statute of limitations. The Petitioner appeals        the
summary dismissal of his petition.

        On appeal, the Petitioner claims that the post-conviction court erred in dismissing
his petition without a hearing because he is entitled to statutory tolling of the statute of
limitations based on the Nunley decision, because he is entitled to due process tolling
based on the State’s failure to disclose Brady material, and because the post-conviction
court failed to make findings of fact. The State responds that the petition was properly
dismissed because it was filed outside the statute of limitations and that the Petitioner is
not entitled to tolling. We agree with the State.

        A petitioner may request post-conviction relief by asserting that his conviction or
sentence is void or voidable because of the abridgment of his constitutional rights
provided by the Tennessee or the United States Constitutions. T.C.A. § 40-30-103. To
obtain post-conviction relief, a petitioner must prove the allegations of fact made in the
petition by clear and convincing evidence. T.C.A. § 40-30-110(f). However, if it plainly
appears from the face of the petition that it was not filed within the time permitted in the
statute of limitations, the post-conviction court shall enter an order dismissing the
petition. T.C.A. § 40-30-106(b). Under Tennessee Code Annotated section 40-30-
102(a), a post-conviction relief petition must be filed “within one (1) year of the date of
the final action of the highest state appellate court to which an appeal is taken or, if no
appeal is taken, within one (1) year of the date on which the judgment became final, or
consideration of the petition shall be barred.” The limitation period “shall not be tolled
for any reason, including any tolling or saving provision otherwise available at law or
equity.” Id. The Petitioner’s time for filing a petition for post-conviction relief expired
one year following our supreme court’s December 27, 2001 order denying his application
for permission to appeal. Antonio Bonds, 2003 WL 22718186, at *1. Thus, the statute of
limitations for requesting post-conviction relief concluded on December 27, 2002. The
Petitioner’s current petition filed in April 2021, therefore, is untimely.

       The Petitioner claims that the Tennessee Supreme Court’s decision in Nunley v.
State, 552 S.W.3d 800 (Tenn. 2018), established a new constitutional right to be applied
retrospectively and that the one-year statute of limitations for filing a post-conviction
petition should be tolled as a result. Pursuant to Tennessee Code Annotated section 40-
30-102(b)(1), a post-conviction court has jurisdiction to consider a post-conviction
petition filed outside the statute of limitations if
                                           -4-
       The claim in the petition is based upon a final ruling of an appellate court
       establishing a constitutional right that was not recognized as existing at the
       time of trial, if retrospective application of that right is required. The
       petition must be filed within one (1) year of the ruling of the highest state
       appellate court or the United States supreme court establishing a
       constitutional right that was not recognized as existing at the time of trial[.]

The Tennessee Supreme Court filed its opinion in Nunley in July 2018, and the Petitioner
did not file his petition until April 2021. Because the Petitioner failed to file his petition
within one year of the Nunley decision, he cannot rely upon Nunley as a basis for tolling
the statute of limitations.

        The Petitioner also argues that he is entitled to due process tolling of the statute of
limitations. Our courts have recognized that due process occasionally requires the statute
of limitations to be tolled. See Williams v. State, 44 S.W.3d 464, 468 (Tenn. 2001);
Burford v. State, 845 S.W.2d 204, 209 (Tenn. 1992). “A petitioner is entitled to due
process tolling upon a showing (1) that he or she has been pursuing his or her rights
diligently, and (2) that some extraordinary circumstance stood in his or her way and
prevented timely filing.” Whitehead v. State, 402 S.W.3d 615, 631 (Tenn. 2013) (citing
Holland v. Florida, 560 U.S. 631, 649 (2010)). This standard “applies to all due process
tolling claims, not just those that concern alleged attorney misconduct.” Bush v. State,
428 S.W.3d 1, 22 (Tenn. 2014). The standard for pursuing one’s rights diligently “‘does
not require a prisoner to undertake repeated exercises in futility or to exhaust every
imaginable option, but rather to make reasonable efforts’” to pursue his or her claim.
Whitehead, 402 S.W.3d at 631 (quoting Downs v. McNeil, 520 F.3d 1311, 1323 (11th Cir.
2013)). However, due process tolling “must be reserved for those rare instances where—
due to circumstances external to the party’s own conduct—it would be unconscionable to
enforce the limitation period against the party and gross injustice would result.” Id. at
631-32 (quoting Harris v. Hutchinson, 209 F.3d 325, 330 (4th Cir. 2000)). Whether the
statute of limitations should be tolled by due process is a mixed question of law and fact
reviewed de novo on appeal. Id. at 621.

        In the present case, there is no evidence in the record demonstrating the Petitioner
tried to obtain the discovery before 2018.1 He did not allege in his petition that he tried

       1
         We note that the Petitioner attached to his appellate brief several letters which he claims
substantiate his attempts to seek discovery from the State following his conviction. However, we
decline to consider this documentation because it is not in the appellate record. See Ricky
Flamingo Brown, Sr., v. State, No. M2002-02427-CCA-R3-PC, 2003 WL 21362197, at *2
(Tenn. Crim. App. June 13, 2003) (supporting documentation attached to the petitioner’s
                                               -5-
to obtain the discovery before 2018 and has not justified the time delay in seeking the
State’s file between 2001 and 2018. We note that the Petitioner has previously attempted
to litigate the State’s failure to disclose evidence he allegedly discovered following his
trial, but he was not successful because of his delay in filing for relief. See Antonio
Bonds v. State, 2011 WL 914981, at *2; Antonio Bonds v. State, 2006 WL 3516225, at
*1. He does not explain why he waited years to seek the State’s file after discovering the
evidence at issue in those cases. Moreover, he does not explain why he waited almost a
year following his receipt of the file in April 2020 before filing the current petition. He
has also failed to justify the significant time delay in seeking relief for his remaining
claims. The record shows the Petitioner’s efforts to pursue the claims in his petition were
not reasonable and thus lacked diligence. See Whitehead, 402 S.W.3d at 631; see also
State v. James Andrew Weidekamp, No. M2020-00736-CCA-R3-PC, 2021 WL 1345567,
at *3 (Tenn. Crim. App. Apr. 12, 2021) (the petitioner was not entitled to due process
tolling where he failed, in part, to explain a four-month delay between his receipt of his
file and the filing of his petition); Henry Dequan Rhodes v. State, No. M2011-01124-
CCA-R3-PC, 2012 WL 5544423, at *5 (Tenn. Crim. App. Nov. 13, 2012) (the petitioner
was not entitled to due process tolling in part because he did not adequately explain why
he filed the petition nearly thirteen years following his conviction). Therefore, the post-
conviction court properly dismissed the petition as time-barred and made findings of fact
supporting the dismissal in its written order. The Petitioner is not entitled to relief.

      When an opinion would have no precedential value, the Court of Criminal
Appeals may affirm the judgment or action of the trial court by memorandum opinion
when the judgment is rendered or the action taken in a proceeding without a jury and
such judgment or action is not a determination of guilt, and the evidence does not
preponderate against the finding of the trial court. See Tenn. Ct. Crim. App. R. 20. We
conclude that this case satisfies the criteria of Rule 20. We, therefore, affirm the
judgment of the trial court in accordance with Rule 20, Rules of the Court of Criminal
Appeals.




                                      ___________________________________________
                                      JOHN EVERETT WILLIAMS, PRESIDING JUDGE




appellate brief that was not included in the appellate record could not be considered on appeal);
see also Tenn. R. App. P. 28(a).
                                              -6-